Citation Nr: 1543022	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-49 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran later testified before the undersigned Acting Veterans Law Judge in May 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss disability had its onset during active service.  

2.  Tinnitus is proximately due to or the result of service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted. As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Bilateral Hearing Loss

The Veteran claims his bilateral hearing loss is related to acoustic trauma sustained during his active service.  After a thorough review of the record, the Board finds that service connection for bilateral hearing loss is warranted.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.

Initially, the Board finds that the in-service injury element of service connection is met, as the Veteran, via his personnel records and statements submitted from fellow servicemen and his own statements, has shown that he was exposed to acoustic trauma as a result of working in a motor pool.  Also, the evidence reflects that the Veteran was in an accident during basic training where a grenade exploded in close proximity to the Veteran, causing contemporaneous symptoms in his ears.  

Next, the Veteran has a current bilateral hearing loss disability for VA adjudication purposes.  Audiometric data was obtained during the Veteran's claim and appeal period in a VA examination in October 2012.  At that examination, audiometric measurement of the Veteran's hearing acuity showed pure tone thresholds in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 30, 35, 35, 70, and 90 decibels, respectively, and for the left ear at the same frequencies were 30, 30, 25, 50, and 60 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in right ear and 100 percent in the left ear.  Thus, the Veteran has what is considered a bilateral hearing disability (by VA standards) under 38 C.F.R. § 3.385.  Hence, the present disability element of service connection is met.  

As the first and second elements of service connection are met, the Veteran only need show that his current bilateral hearing loss is a result of acoustic trauma sustained during his active service.  In this regard, the Board notes that there are conflicting opinions of record.  At the time of the October 2012 VA audiogram, the audiologist did not have the Veteran's claims file for review, so no opinion was rendered.  Subsequently, a disability benefits questionnaire was completed in November 2013 by a VA examiner to address whether the Veteran's bilateral hearing loss was due to acoustic trauma sustained during active service.  The examiner opined that it was less likely as not caused by or a result of in-service noise exposure.  As rationale, the examiner noted the absence of evidence of hearing loss or a significant change in hearing thresholds during the Veteran's service, specifically citing to the Veteran's separation examination.  

Conversely, in a July 2014 private treatment note, the Veteran was diagnosed with asymmetric sensorineural hearing loss disproportionately involving the right ear.  The bilateral hearing loss was associated with ringing in the ears, among other things.  Explaining the history of the Veteran's hearing loss, the attending physician commented that the Veteran was exposed to a nearby explosion of a hand grenade during service, followed by exposure to "lots of loud noise involving both ears" while working in a motor pool.  The attending physician reached an impression of bilateral sensorineural hearing loss, "in all likelihood directly related to an explosion near his right ear."  As shown in a January 2010 note from the same provider, the Veteran had previously sought treatment at this clinic over 20 years previously, reporting that he first noticed diminished hearing after being close to an exploding hand grenade during service.  At the time of the treatment, recalled as occurring over 20 years ago, the Veteran was treated with steroids for his right ear hearing loss.   

Thus, of record are two conflicting opinions regarding the cause of the Veteran's bilateral hearing loss.  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the negative nexus opinion found in the November 2013 disability benefits questionnaire, the Board is satisfied that the Veteran's bilateral hearing loss cannot be clearly disassociated from the Veteran's conceded exposure to loud noise during his active service.  Accordingly, service connection for bilateral hearing loss is warranted.  


Tinnitus

The Veteran contends that his tinnitus had onset as a result to exposure to acoustic trauma during his active service.  As the Veteran's private treatment provider has provided an opinion that attributes tinnitus to the Veteran's newly service-connected bilateral hearing loss, the Veteran's claim will be analyzed on a secondary theory of entitlement.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014).  Consequently, the Board finds that the Veteran has shown he currently suffers from bilateral tinnitus, as the Veteran has competently described having this disability.  In addition, a diagnosis of tinnitus was rendered in connection with October 2012 and November 2013 VA examinations, and the July 2014 private evaluation noted above.  Thus, the present disability element of service connection has been met.  

Next, in the July 2014 private treatment note that linked the Veteran's bilateral hearing loss to in-service acoustic trauma, the treating audiologist found that the Veteran's tinnitus was associated with his bilateral hearing loss.  The Board finds that this is competent and probative evidence that tinnitus is proximately due to or the result of the Veteran's bilateral hearing loss.  As bilateral hearing loss is now a service-connected condition, service connection is consequently warranted for the Veteran's tinnitus on a secondary basis.  Therefore, because the Veteran's tinnitus is proximately due to or the result of his bilateral hearing loss, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


